Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

 a)   Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1 and  14. 
 	The features  “ learning, by the computing device, features of the API by minimizing a reconstruction error between input data at an encoding layer of the API and a reconstruction at a decoding layer of the API by using an autoencoder as a symmetrical neural network; ranking, by the computing device, the features of the API across an API network for a set of API requirements; extracting, by the computing device, information regarding the features of the API based on the classifying to the baseline taxonomy; discovering, by the computing device, unlabeled information within the extracted information by extracting direct and indirect functional API feature classes; performing, by the computing device, an assessment on the API relative to other APIs within a same class as the API based on the set of API requirements and the extracting the information regarding the API features, the discovered unlabeled information ” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings. 

 b) Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent Claim 19. 
 	The features  “ to learn features of the API by minimizing a reconstruction error between input data at an encoding layer of the API and a reconstruction at a decoding layer of the API by using an autoencoder as a symmetrical neural network; program instructions to rank the features of the API across an API network for a set of API requirements; program instructions to extract information regarding the features of the API based on the classifying to the baseline taxonomy in response to the classified API mapping to the previously determined API classification; program instructions to identify the features from a representative set of data values associated with the API based on the extracting the information regarding the features of the API; program instructions to apply syndication detection, based on the identifying the features, to directly identify a probability of salient regions in the representative set of data values that are distinctive with respect to both their local and global surroundings; program instructions to discover unlabeled features within the extracted information by extracting direct and indirect functional API feature classes; program instructions to perform an assessment on the API relative to other APIs within a same class as the API based on the set of ” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings. 

 	Dependent claims 2-13, 15-18 and  20 are allowed as they depend upon allowable independent 1, 14 and 19 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194